DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The new matter is that “the second housing defines the container.” It is noted that this subject matter is not disclosed in the original specification or claims. Moreover, this  subject matter is not shown in the original drawings. For instance, the original disclosure refers to a “container 11” as well as a “second housing 12”. In the drawings, reference element 11 in the drawings appears to point to a device which includes or comprises a second housing 12. Moreover, para [0090] of the published specification discloses that “[i]n the cross sectional view of an embodiment of a container 11 in FIG. 1, a first housing and a second housing are provided.” Further still, the originally claimed invention recited that the medicament delivery system comprised a container, and the container comprised a second housing (see originally filed claims 1 and 25).
A skilled artisan would interpret the term “defines” in this context to mean “to fix or mark the limits of” or to be synonymous with “characterize” (see attached).
However, the original disclosure does not have support for the subject matter “the second housing defines the container”, since the second housing does not fix or mark the limits of the container; indeed, the container is larger and includes more elements than the second housing. The second housing is merely one element, or 
Further, claim 1 is rejected for reciting the new matter of “a first contaminant barrier disposed at a lower portion of the second housing so as to maintain sterility of the container and prevent any contaminants from entering the container and from contacting the injection member”. This original disclosure does not have support for the first contaminant barrier being able to maintain sterility of the container and preventing any contaminants from entering the container. The contaminant barrier may be able to maintain sterility of the lower portion of the second housing where the contaminant barrier is located, but there are other portions of the container that may be exposed to contaminants (such as the opening where the actuation mechanism enters) at which the contaminant barrier would not be able to prevent contaminants from entering to maintain sterility of the entire container. For the purpose of examination, this limitation will be interpreted to mean that the first contaminant barrier is configured to maintain sterility at the lower portion of the second housing and to prevent contaminants from entering the lower portion of the second housing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
For the reasons set forth above, a skilled artisan would not be able to glean how the second housing “defines” the container. For the purpose of examination, this limitation will be interpreted to mean that the second housing partly defines the container, i.e., the container comprises the second housing.
Claim 1 is also rejected because the currently filed amendment has deleted a punctuation mark between “the container comprising one opening for receiving an actuation member” and “a first housing for containing a medicament”. Thus, it is not clear whether the claim is still intended to recite that the container comprises the first housing (as previously claimed). For the purpose of examination, claim 1 as amended will continue to be interpreted so that the container comprises a first housing (as well as a stopper, second housing, injection member, spring and first contamination barrier as recited in claim 1).
Claim 13 is rejected for reciting “wherein a first actuation mechanism is configured to interact with a stopper displacement component”; this subject matter is indefinite because claim 1, upon which claim 13 depends, previously recited “at least a first actuation mechanism.” It is therefore unclear whether “the first actuation mechanism” recited in claim 13 refers back to one of the actuation mechanisms recited in claim 1, or another “first actuation mechanism”.  Claim 13 will be interpreted to refer to the same “first actuation mechanism” as recited in claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 6, 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krug (U.S. Pat. 2,701,566, hereinafter “Krug”) in view of Wilmot et al (U.S. Pat. 6,210,369, hereinafter “Wilmot”).
Regarding claim 1, Krug discloses a medicament delivery system, comprising:
a container (the total structure of casing extension 12, cap 14, ampule 17, stopper 19, sleeve 21, injection member 25 and spring 16) for storing a medicament prior to use (i.e., the container stores medicament located within ampule 17), the container comprising:
one opening (the passage located just below stop 34 through which actuation member 28 is inserted; see Fig. 1) for receiving an actuation member 28 (Fig. 1), 
a first housing (combination of ampule 17, stopper 19 and sleeve 21); Fig. 1) for containing a medicament (i.e., medicament is located in ampule 17), the first housing comprising a first housing flange 23 (Fig. 1) on a lower portion thereof;
a stopper 18 (Fig. 1) associated with the first housing;
a second housing (combination of casing extension 12 and cap 14, which defines a cylindrical chamber to receive the first housing; Fig. 1) comprising a 
the second housing enclosing the first housing to prevent an unintentional actuation of the container (as best understood, see Fig. 1 showing the second housing 12/14 enclosing the first housing 17/19/24 on all sides except for at an opening into which actuation mechanism 28 is inserted), wherein the second housing partly defines the container (i.e., the second housing comprises the casing extension 12 and cap 14 which partly defines the total structure of casing extension 12, cap 14, ampule 17, stopper 19, sleeve 21, injection member 25 and spring 16 characterizing the container);
an injection member 25 (Fig. 1) associated with a lower portion of the first housing;
a spring 16 (Fig. 1) disposed between the first housing and the second housing; 
at least a first actuation mechanism 28 (Fig. 1) for entering into the container through the opening in the second housing (i.e., as shown in Figs. 1 and 2, the portion of the actuation mechanism 28 travels through the opening into container element 12 of the second housing), and moving through the opening in a first direction (i.e., to activate 
wherein the first housing flange moves between the second housing upper flange and second housing lower flange when the first housing moves in the first direction (see Figs. 1-2), such that the second housing provides an enclosed, sterile container with only one opening for receiving the actuation mechanism 28 (see col. 2, lines 25-26 disclosing that the entire assembly may be provided as a sterilized unit; and see the figures showing that opening is the only opening of the second housing large enough to receive the actuation mechanism 28)
It is noted that Krug does not appear to disclose a first contaminant barrier disposed at a lower portion of the second housing so as to maintain sterility of the container and prevent any contaminants from entering the second housing (interpreted to mean preventing any contaminants from entering the lower portion of the second 
Wilmot discloses a medicament delivery system, comprising a housing and an injection member 58 (Fig. 2) that traverses a first contamination barrier 92 (Fig. 2) as the injection member 58 is ejected from the housing (see Fig. 3) before a stopper 46 is moved in a first direction (i.e., the stopper movement is shown between Figs. 4 and 5, with the injection member 58 already having been injected from the housing).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Krug in order to incorporate a first contamination barrier, in order to provide a sterile barrier for the injection member 58 (see Wilmot at col. 10, lines 10-12). This barrier would prevent contaminants from entering the lower portion of the second housing, enabling the sterilization of that portion and contributing to the sterility of the container as a whole.
Regarding claim 3, in Krug the actuation mechanism is associated with the stopper (i.e., the actuation mechanism is connected to the stopper by plunger 28; see Fig. 1) such that upon activation of the actuation mechanism, the first housing moves relative to the second housing in a first direction to eject the injection member (see Fig. 2) , and the stopper moves relative to the first housing in a first direction to deliver the medicament through the injection member (Examiner notes that the clause beginning with "optionally" recites optional steps that are not required by the claimed invention). 
Regarding claim 6, Krug discloses a second spring 30 (Fig. 1) adjacent to the first housing displacement component, said second spring configured to activate the first housing displacement component when the second spring is compressed to move 
Regarding claim 7, Krug discloses that first actuation mechanism, e.g., 28 (Fig. 1) is configured to activate the stopper displacement component to move the stopper relative to the first housing in the first direction to deliver medicament through the injection member when the first actuation mechanism is activated. See Figs. 1-2.
Regarding claim 13, Krug discloses a first actuation mechanism, i.e., the first actuation mechanism 28 (Fig. 1) is configured to interact with a stopper displacement component (i.e., the bottom surface of the actuation mechanism 28 which forces the stopper downward), wherein said stopper displacement component is configured to interact with the stopper such that when a first actuation mechanism is activated, the first housing moves in a first direction relative to the second housing, the injection member is delivered from the second housing, and the stopper moves in a first direction relative to the first housing to deliver medicament from the first housing through the injection member. See Figs. 1-2.
Regarding claim 20, Krug discloses a first housing displacement component 28 configured to interact with the first housing to move the first housing in at least a first direction relative to the second housing when the first housing displacement component is activated.
Regarding claim 22, the combination of Krug and Wilmot discloses a motor, said motor having one or more nodules, wherein the first housing displacement component is associated with a sleeve comprising one or more sleeve nodules on a portion thereof, wherein the motor nodules are complementary to the sleeve nodules such that the .

Claims 4, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krug (U.S. Pat. 2,701,566) in view of Wilmot et al (U.S. Pat. 6,210,369), further in view of Tischlinger (U.S. Pat. 4,178,928, hereinafter "Tischlinger").
Regarding claims 4, 5 and 21, Krug discloses that the container is configured to interact with a first housing displacement component/stopper displacement component 28 (Fig. 1) but does not appear to disclose that the first housing displacement component comprises at least one projection which is configured to interact with the first housing through the opening of the second housing to move the first housing in at least a first direction relative to the second housing when the first housing displacement component is activated.
Tischlinger discloses a medication delivery system comprising a stopper 92 (Fig. 1) and a stopper displacement component 48 (Fig. 1) having a projection 56 (Fig. 1), wherein the projections of the stopper displacement component are configured to interact with the stopper through the opening of a housing to move the stopper relative to the first housing in at least a first direction when the stopper displacement component is activated. See Figs. 1-3.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Krug and Wilmot, according to the teaching in Tischlinger, in order to safely mate the stopper with the stopper displacement component.

Tischlinger discloses a medication delivery system comprising a stopper 92 (Fig. 1) and a stopper displacement component 48 (Fig. 1) having a projection 56 (Fig. 1), wherein the projection of the stopper displacement component is configured to interact with the stopper through the one or more openings of a housing to move the stopper relative to the first housing in at least a first direction when the stopper displacement component is activated. See Figs. 1-3.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Krug and Wilmot, according to the teaching in Tischlinger, in order to safely mate the stopper with the stopper displacement component.

Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krug (U.S. Pat. 2,701,566) in view of Wilmot et al (U.S. Pat. 6,210,369), further in view of Douglas et al (U.S. Pub. 2005/0131346 A1, hereinafter "Douglas").
Regarding claims 8 and 14, it is noted that Krug, as modified by Wilmot, does not appear to disclose that first actuation mechanism comprises a solenoid.
Douglas discloses a device for administering a medicament, comprising an actuation mechanism 34 (Fig. 1A) for actuating an injection member (e.g., 12; Fig. 2A), the mechanism comprising a solenoid (see para [0046]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Krug and Wilmot according to the teaching in Douglas, 
Regarding claim 9, Krug discloses a second actuation mechanism, e.g., 32 (Fig. 1), said second actuation mechanism configured to activate the first housing displacement component to move the first housing relative to the second housing in the first direction to displace the injection member from the second housing.
Regarding claim 10, it is noted that Krug, as modified by Wilmot, does not appear to disclose that second actuation mechanism comprises a solenoid.
Douglas discloses a device for administering a medicament, comprising an actuation mechanism 34 (Fig. 1A) for actuating an injection member (e.g., 12; Fig. 2A), the mechanism comprising a solenoid (see para [0046]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Krug according to the teaching in Douglas, because a solenoid would have been one of numerous well-known actuation mechanisms to quickly and easily actuate the injection member.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krug (U.S. Pat. 2,701,566) in view of Wilmot et al (U.S. Pat. 6,210,369), further in view of Gilbert (WO 2004/011065 A1, hereinafter “Gilbert”).
Regarding claims 11 and 12, it is noted that Krug does not appear to disclose the claimed second and third contamination barriers.
Gilbert discloses a medicament delivery system, comprising a first housing 24 (Fig. 1) for containing a medicament;

a contaminant barrier, e.g., 32 (Fig. 1) between the upper portion of the second housing and a lower portion of the first housing and/or between the upper portion of the first housing and the second housing to prevent contaminants from entering the second housing; and 
another contaminant barrier, either in the form of an external surface of the stopper or in the form of a seal 42, both of which are situated between the stopper and the first housing to prevent contaminants from entering the first housing.
A skilled artisan would have found it obvious at the time of the invention to modify the device of Krug and Wilmot, according to the teaching in Gilbert, in order to protect various components of the device from undesirable environmental contamination.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Krug (U.S. Pat. 2,701,566)  in view of Wilmot et al (U.S. Pat. 6,210,369), further in view of Both et al (U.S. Pub. 2011/0166512 A1, hereinafter "Both").
Regarding claim 22, it is noted that the combination of Krug and Wilmot does not appear to disclose a motor having one or more nodules and the first housing displacement component is associated with a sleeve comprising one or more sleeve nodules as claimed. Instead, Krug discloses that the first housing displacement component is displaced by an electromagnetic means 31 (Krug at Fig. 1).

A skilled artisan would have found it obvious at the time of the invention to modify the combination of Krug and Wilmot according to the teaching in Both, in a manner that substitutes the electromagnetic means for a motor as suggested in Both, so as to provide improved incremental and selective control over the movement of the first housing displacement component.
Regarding claims 23 and 24, it is noted that Krug, as modified by Wilmot, does not appear to disclose a contact sensor.
Both discloses a medicament delivery system, comprising a contact sensor associated with a container, said contact sensor configured to detect contact between the sensor and a user, wherein an output signal is provided to a processor based on the contact detected by the contact sensor. The processor is associated with the stopper and a motor associated with either the first housing and/or the stopper, such that when the contact sensor detects no contact between the patient and the contact sensor, the processor stops the motor from moving the first housing in a first direction relative to the second housing and/or the stopper in a first direction relative to the first housing to prevent the injection member from being delivered from the second housing and/or the medicament from being delivered through the injection member. See paras [0039]-[0045]. 
.

Response to Arguments
Applicant's arguments filed in the Remarks on 01/27/2022 have been fully considered but they are not persuasive.
Applicant’s amendments regarding the objections to claims 1, 4, 5 and 21, as well as claims 3, 4, 22 and 23, are persuasive to overcome the previously applied objections.
Applicant’s arguments regarding the rejections under 35 U.S.C. 103 have been considered but are not persuasive for the reasons set forth below.
Applicant argued that Krug does not disclose at least a first actuation mechanism for entering into the container through the opening in the second housing. 
However, as described previously and clarified above, the second housing of Krug is interpreted as the combination of casing extension 12 and cap 14, which defines a cylindrical chamber to receive the first housing. Further, as previously described, this housing also includes an opening (although previous actions cited the opening as element 34, Examiner acknowledges that Krug refers to element 34 as a “stop”, and directly therebelow is the passage through which actuator 28 is inserted, which corresponds to the claimed opening). 

Applicant further argued that the speed of actuation of the claimed device can be varied (Remarks, pg. 15). However, nowhere does the claim recite that the speed of actuation can be varied, nor would a skilled artisan presume that the speed of the actuation can be varied. 
Applicant further argued that Krug does not involve an external actuation mechanism that provides a downward, linear, distal force onto the stopper by entering into the container from outside the container and traveling into the container to deliver the downward linear distal force to the stopper and actuate the device (Remarks, pg. 16). 

Claims 4, 5, 8-10, 11, 12, 14, 21 and 22-24 were traversed on the grounds that the prior art does not disclose or suggest the elements of claim 1, but otherwise were not specifically challenged in the Remarks (pgs. 17-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/16/2022